DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, and 4-20 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, and 4-6, drawn to a mold.
Group II, claim(s) 7-20, drawn to a process of designing the mold.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I, a first mold half and a second mold half, the first mold half comprising at least a first mold cavity, and the second mold half comprising at least a second mold cavity and a second coolant passage; a mold temperature control system, the mold temperature control system in fluid communication with the first and second coolant passages of the first and second mold half, and wherein the mold temperature control system comprises a fluid, a means to control the temperature of the fluid, and a pump to circulate the fluid through the mold temperature control system and the first and second coolant passages, are not present in Group Il; and the special technical features of Group II, creating a first computer aided design (CAD) model of a surface of a mold assembly, and wherein the surface comprises a final shape of a molded product; adding a feature to the first CAD model of the surface to create a second CAD model of the mold assembly, and wherein the feature includes one of a parting surface, an ejection pin hole, a vent hole, and an injection passage; converting the second CAD model to a printing path file for use by a three dimensional printer, and using the printing path file to print a solid model of the second CAD model, are not present in Group I.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a mold assembly comprising a coolant passage, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Manda (US 2006/0286197 A1).  
Specifically, US 2006/0286197 A1 to Manda et al. teaches of a mold assembly (Abstract, injection molding system 10, para. (0006]) comprising a coolant passage (Fig. 6, wherein hot half 25 of injection molding system 10 includes a runner 26, wherein the runner 26 includes a coolant conduit 104, para. [0058}). 
Since none of the special technical features of the Group I and II inventions are found in more than one of the inventions, unity is lacking.

During a telephone conversation with Beth Filip on 6/28/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sealant" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
The issue is that claim 1 teaches of a sealant coating, while in claim 2 there is a teaching of a sealant.  However, the dependency of claim 5 which was previously to claim 4, which was to now canceled claim 3, which was dependent upon claim 2, is now dependent upon claim 1.  Thereby, it is unclear as to the particular sealant is being referred and lacks antecedent basis as it is not taught in claim 1.  Currently, it is assumed that the sealant is referring to the sealant coating of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0196957) in view of McKeen (US 5562846) and Jens (US 6039556). 
Regarding claim 1, Johnson discloses a mold assembly for use in manufacturing parts (methods and an apparatus for controlling the temperature of a mold such as for molding plastics, metal, ceramic, and die-casting, abstract), the mold assembly comprising: 
a first mold half and a second mold half, moving mold half 15 and stationary mold half 16, [0040], Fig. 3), the first mold half comprising at least a first mold cavity and a first coolant passage (part cavity 17 is partially defined by moving mold half 15, [0040], Fig. 3; platens 13 and 18 are configured with supply and return fluid manifolds 14 and 26, and 19 and 20 respectively, for temperature control, [0040]; Fig. 3 depicts supply and return fluid manifolds 14 and 26 coupled to mold half 14), 
and the second mold half comprising at least a second mold cavity and a second coolant passage (part cavity 17 is partially defined by stationary mold half 16, [0040], Fig. 3; platens [3 and 18 are configured with supply and return fluid manifolds 14 and 26, and 19 and 20 respectively, for temperature control, para [0040]; Fig. 3 depicts supply and return fluid manifolds 19 and 20 and coupled to mold half 15);
the first and second coolant passage as depicted by Johnson having the surfaces as set forth by the passage; 
a mold temperature control system (flow rate and temperature of the supplied i fluid media can be controlled by 4 circulator of the invention, [0042]), the mold temperature control system in fluid communication with the first and second coolant passages of the first and second mold half (circulator in accordance with the invention is used to control the temperature of a mold, die or injection barrel by controlling the flow rate of the thermal transfer fluid (cooling or heating fluid) to the mold, [0014], Fig. 3), 
and wherein the mold temperature control system comprises a fluid (supplied fluid media, [0042]), a means to control the temperature of the mold (flow rate and temperature of the supplied fluid media can he controlled by a circulator of the invention, [0042]), and a pump to circulate the fluid through the mold temperature control system and the first and second coolant passages (servo stepping motor operated fixed displacement pump which provides positive flow control to the fluid loop, [0041], Fig.3). 
Johnson fails to explicitly disclose the first and second mold half being formed from multiple layers of polymer, and of “a sealant coating the first and second surfaces of the coolant passages and extending between the multiple layers from the first and second surfaces of the coolant passages”.
 
Mckeen is in the field of molding and includes the teaching of forming mold parts. The mold parts being formed via stereolithography in which successive layers of polymers are formed in the formation of a mold body., see Col. 1, lines 58 to Col. 2, line 12. Further, the mold part can be of desired shape and includes cooling passage that are formed, see Col. 2, lies 13-21.  The motivation to combine the reference would be that McKeen teaches of a known production of molds that includes formation based upon desired computer designs that can include intricate shapes, see McKeen, Col. 2, lines 13-16, particularly when the part of the mold formed is for a short commercial life for a-short production run and can be made quickly and minimize expenditures, see Col. 2, lines 23-30. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Johnson with the teaching of McKeen wherein the mold is formed from layers of polymer.

In regards to the “a sealant coating the first and second surfaces of the coolant passages and extending between the multiple layers from the first and second surfaces of the coolant passages, the Jens reference teaches of stackable mold plates having arrays of laser cut mold surfaces, the molding apparats formed from disk shaped mold rings/mold plates, see Col. 1, lines 15-35, with the mold rings/plates having cavities for molding.  Thereby, as seen in Jens, the concept of a mold structure that is comprising of a plurality of layers is known in the art, in this case, regarding stacked mold plates/rings that are placed together to form the mold structure, compared to the concept of the mold structure being formed from a plurality of layers formed via additive manufacturing.  Further, the teaching of sealant material 30 that is used to seal cooling passages 22 within the mold rings 9, see Figs. 7A, 7b, Col. 5, lines 15-54, wherein the sealant is placed along the surfaces of the mold rings, see also another embodiment in Fig. 7C, regarding use of thermally conductive material 39 that is deposited upon the surface of the cooling passages.  Lastly, the teaching of sealant material is fluid deposited by leakage of coolant into any interstitial space between the mold rings 9 near the coolant passages 22, see Col. 5, lines 22-26, wherein, teaching of the material that is located between the layers of the molds, regarding the interstitial space.  Thereby Jens teaches both of providing sealant that can be located along the surface of the cooling passages 22 and further of sealant material that is located between the layers.  Wherein, the layers of the sealant is provided along the coolant passage and further of the knowledge in providing sealant that is provide in the interstitial space between the mold rings near the coolant passages. 
The motivation to combine the reference would be that Jens teaches of a known production method for mold regarding provision to prevent leakages in the coolant passages based upon the mold structure formed via stacked layers which is applicable to the mold structure of McKeen that teaches of a known production of molds that includes formation based upon formation via layers.  Wherein, the spaces between the layers in the formation of the mold structure particularly in regards to fluid passages within the mold structure can be accommodated and leak is prevented with the application of Johnson regarding the placement of sealing materials.
	It would have been obvious for one of ordinary skill in the art to modify the cooling passages of Johnson in view of Mckeen with the additional provision of the sealants along the cooling passages and extending between the multiple layers between the first and second surfaces of the coolant passages as taught by Jens as it allows for maintaining the integrity of the cooling system. 

In regards to claim 4, modified Johnson discloses the mold assembly of claim 3 but fails to explicitly disclose wherein the first and second coolant passages each comprises a first cross-section and a second cross-section, and wherein the first cross-section has a different dimension and shape as the second cross-section. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use coolant passages having different cross-sectional shapes and dimensions, since a change in shape or size of an element involves only ordinary skill in the art. The motivation for doing so would be to modify the heat transfer rate at the mold cavity surface adjacent to each coolant passage to provide the optimal cooling rate, particularly in relation to the design of the respective molding surface of the respective mold half. 

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of McKeen and Jens as applied to claim 1 above, and further in view of Murphy (US 2002/0041058).
In regards to claim 2, Johnson in view of McKeen and Jens discloses the mold assembly of claim 1 but fails to explicitly disclose a sealant infused and cured on a first surface of the first mold cavity and on a second surface of the second mold cavity.  Though Jens does teach of the use of sealant along different surfaces of the mold structure such as the between the layers and along the cooling passage surfaces.
However, Murphy is in the field of plastic molding (moulded plastic component having enhanced surface finish is molded within a mold, abstract) and teaches a sealant infused and cured on a first surface of the first mold cavity and on a second surface of the second mold cavity (Fig. 5 shows the two mold cavities; resin-based submicron-sized lubricating particles such as fluoropolymers onto the porous metallic skin previously formed on the mold surfaces at block 74, [0055]; mold 60 is then heated such as in an oven to allow the fluoropolymers to diffuse into the pores of the metallic skin and to form a sealed surface, para 0056; resulting self-lubricating surface layer thereby becomes an integral part of each meld surface to which it is exposed, para 0057),
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson in view of McKeen and Jens with the teaching of Murphy.  The motivation for doing so would have been to easily release molded parts as seen in Murphy as it thereby provides an enhanced surface finish of the molded parts (the self-lubricating surface layer 80 easily sheds or releases solidified plastic therefrom to provide an enhanced surface finish for the plastic component currently being molded, [0059]).

In regards to claim 6, modified Johnson discloses the mold assembly of claim 2 but fails to explicitly disclose wherein the first surface of the first mold cavity and the second surface of the second mold cavity comprises a deposited metal.
Here, Murphy teaches wherein the first surface of the first mold cavity and the second surface of the second mold cavity comprises a deposited metal (after the desired interior and exterior surfaces of the mold 60 have been cleaned, an autocatalytic nickel alloy skin is controllably grown or deposited on the previously cleaned surfaces by immersing the mold 60 in a liquid solution containing dissolved autocatalytic nickel alloy, [0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the surface of Johnson in view of McKeen and Jens with the additional teaching regarding the deposited metal of Murphy for the purpose of providing a corrosion resistant surface.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of McKeen, and Jens as applied to claim 1 above, and further in view of Kim (US 2013/0017468).
In regards to claim 5, modified Johnson discloses the mold assembly of claim 1 but fails to explicitly wherein the sealant comprises one of a two-part, high temperature epoxy and a flowable ceramic. Kim teaches wherein the sealant comprises one of a two-part, high temperature epoxy and a flowable ceramic (an insulation coating {e.g., ceramic coating, epoxy coating, and Teflon coating) is provided on the entire cooling water passage 11 of the manifold black 10, [0016]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealant of Johnson in view of McKeen and Jens with the teaching of Kim. The motivation for doing so would have been to prevent leakage of electricity through the cooling fluid and thereby prevent galvanic corrosion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, including:
Oh (US 2012/0315351) teaches of an injection mold with various sized fluid flows, see 41, 51, 61, within the injection mold, see Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744